Title: From James Madison to Albert Gallatin, 24 November 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, Novr. 24. 1807.

I have the honor to request that you cause a warrant to be issued in favor of Wm. S. Belt Jnr. for five thousand dollars, payable out of the appropriations for Barbary purposes:  the said Wm. S. Belt Jnr. being the holder of a bill of Exchange for that amount drawn by Tobias Lear, Consul General of the United States at Algiers, on the Secretary of State, and dated the 25th. January 1807.  The said Tobias Lear to be charged accordingly on the Books of the Treasury.  I am &c.

James Madison.

